DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-8, with respect to the rejection(s) of claim(s) 1, 2, 3 and 5 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleppner (US Patent Number 5,901,742) in view of Suda (US Patent Application Publication 2013/0032126). 
Regarding claim 1, Kleppner discloses a pressure regulator that regulates a fuel pressure in a fuel flow passage, which extends from a fuel pump toward an internal combustion engine, the pressure regulator comprising: 
an inlet portion (35) and an outlet portion (14);
a partition element (40) that partitions between the inlet portion and the outlet portion; and
a valve element nozzle (43) that is supported by the partition element and extends through the partition element in an axial direction of the valve element nozzle, wherein: 
the valve element nozzle is driven to execute a valve opening operation of moving the valve element nozzle in the axial direction against a resilient member (53) when a negative pressure is applied to the partition element through discharging of branched fuel, which is branched from the fuel flow passage to the inlet portion, to the outlet portion through the valve element nozzle (as shown in Figure 5 the inlet portion may be positioned to receive branched fuel along a branch line 12 to regulate pressure in the fuel flow passage extending from fuel pump 4 toward internal combustion engine 10; Kleppner teaches that this change can be made to the embodiments in which the inlet portion is coincident with the fuel flow passage, Col. 4, lines 8-18); and
the outlet portion includes: 
an inner cover (38) that receives the resilient member in an inside space of the inner cover while the partition element is exposed in the inside space to receive the negative pressure generated by the branched fuel at the inside space, wherein a primary communication hole (outflow openings 51 parallel to the axial direction) is formed in the inner cover to oppose the valve element nozzle in the axial direction, and a secondary communication hole (outflow openings 51 perpendicular to the axial 
an outer cover (18) that covers the inner cover and thereby forms a fuel space, which is communicated with the inside space through the primary communication hole and the secondary communication hole, at a location between the inner cover and the outer cover, to discharge the branched fuel from the fuel space;
the inlet portion includes a contact wall (36, 39) that is urged toward the outlet portion by a positive pressure of the branched fuel; 
the outer cover of the outlet portion is urged toward the inlet portion by the negative pressure and is thereby in sealing contact with the contact wall (Kleppner teaches the outer cover is a separate part from the inlet portion and thus the outer cover is urged toward the inlet portion when the pressure in the fuel space is greater than the pressure in the inlet portion, Col. 4, lines 30-36) (as shown in Figure 7). 
Kleppner does not disclose the secondary communication hole is a suction hole that is only configured to suction the branched fuel from the fuel space into the inside space when a flow of the branched fuel is discharged from the valve element nozzle to an outside of the inner cover through the inside space and the primary communication hole to generate the negative pressure around the flow of the branched fuel at the inside space in a state where the valve element nozzle is driven toward the primary communication hole in the axial direction to execute the valve opening operation. 
Suda discloses a pressure regulator (20) having a secondary communication hole (unlabeled) as a suction hole only configured to suction branched fluid from a space into an inside space when a flow of the branched fluid is discharged from a valve element nozzle (30) to an outside of an inner cover through the inside space and a primary communication hole (19a) to generate negative pressure around the flow of the branched fuel at the inside space in a state where the valve element nozzle is driven 
Suda teaches that communication holes perform pressure adjustment and function as inlets and outlets of a pressure adjustment chamber [0065]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the regulator disclosed by Kleppner with the position or geometry disclosed by Suda to modify the pressure in the inside space. 
Regarding claim 2, Kleppner further discloses wherein: 
the inner cover, which is in the form of a bottomed tube, includes: a peripheral wall that is located on a radially outer side of the valve element nozzle and surrounds the valve element nozzle, wherein the peripheral wall forms the secondary communication hole; and a bottom wall that is surrounded by the peripheral wall, which is located on a radially outer side of the bottom wall, wherein the bottom wall forms the primary communication hole; a gap, which is located between the bottom wall and the outer cover in the axial direction, and a gap, which is radially located between the peripheral wall and the outer cover, function as the fuel space in the outer cover (as all shown in Figure 7). 
Regarding claim 3, Kleppner further discloses wherein the secondary communication hole is formed in the peripheral wall such that the secondary communication hole is displaced away from the bottom wall in the axial direction (as shown in Figure 7). 
Regarding claim 5, Kleppner discloses a fuel supply device comprising: 
a fuel pump (4) that discharges fuel to a fuel flow passage (5), which extends toward an internal combustion engine (10); and
a pressure regulator that regulates a fuel pressure in the fuel flow passage and includes:
an inlet portion (35) and an outlet portion (14);
a partition element (40) that partitions between the inlet portion and the outlet portion; and
a valve element nozzle (43) that is supported by the partition element and extends through the partition element in an axial direction of the valve element nozzle, wherein: 
the valve element nozzle is driven to execute a valve opening operation of moving the valve element nozzle in the axial direction against a resilient member (53) when a negative pressure is applied to the partition element through discharging of branched fuel, which is branched from the fuel flow passage to the inlet portion, to the outlet portion through the valve element nozzle (as shown in Figure 5 the inlet portion may be positioned to receive branched fuel along a branch line 12 to regulate pressure in the fuel flow passage extending from fuel pump 4 toward internal combustion engine 10; Kleppner teaches that this change can be made to the embodiments in which the inlet portion is coincident with the fuel flow passage, Col. 4, lines 8-18); and
the outlet portion includes: 
an inner cover (38) that receives the resilient member in an inside space of the inner cover while the partition element is exposed in the inside space to receive the negative pressure generated by the branched fuel at the inside space, wherein a primary communication hole (outflow openings 51 parallel to the axial direction) is formed in the inner cover to oppose the valve element nozzle in the axial direction, and a secondary communication hole (outflow openings 51 perpendicular to the axial direction) is formed in the inner cover at a location, which is on a radially outer side of the primary communication hole (as shown in Figure 7); and
an outer cover (18) that covers the inner cover and thereby forms a fuel space, which is communicated with the inside space through the primary communication hole and the secondary communication hole, at a location between the inner cover and the outer cover, to discharge the branched fuel from the fuel space;
the inlet portion includes a contact wall (36, 39) that is urged toward the outlet portion by a positive pressure of the branched fuel; 
the outer cover of the outlet portion is urged toward the inlet portion by the negative pressure and is thereby in sealing contact with the contact wall (Kleppner teaches the outer cover is a separate part from the inlet portion and thus the outer cover is urged toward the inlet portion when the pressure in the fuel space is greater than the pressure in the inlet portion, Col. 4, lines 30-36); and
when the valve element nozzle is driven toward the primary communication hole in the axial direction to execute the valve opening, a flow of the branched fuel is discharged from the valve element nozzle to an outside of the inner cover through the inside space and the primary communication hole to generate the negative pressure around the flow of the branched fuel at the inside space, and thereby the branched fuel in the fuel space is suctioned into the inside space through the secondary communication hole by the negative pressure generated in the inside space (as shown in Figure 7).
Suda discloses a pressure regulator (20) having a secondary communication hole (unlabeled) as a suction hole only configured to suction branched fluid from a space into an inside space when a flow of the branched fluid is discharged from a valve element nozzle (30) to an outside of an inner cover through the inside space and a primary communication hole (19a) to generate negative pressure around the flow of the branched fuel at the inside space in a state where the valve element nozzle is driven toward the primary communication hole in the axial direction to execute a valve opening operation (see valve opening operation in Figure 3). 
Suda teaches that communication holes perform pressure adjustment and function as inlets and outlets of a pressure adjustment chamber [0065]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the regulator disclosed by Kleppner with the position or geometry disclosed by Suda to modify the pressure in the inside space. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747